Citation Nr: 1032904	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to nonservice-connected death pension benefits

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The appellant is the widow of a Veteran who had recognized 
service with the Regular Philippine Army from January 1942 to 
January 1943 and from May to June 1946.  He was in prisoner of 
war (POW) status from May 1942 to January 1943.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines, which denied entitlement to service connection for 
the cause of the Veteran's death, to nonservice connected death 
pension benefits, and to accrued benefits.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The veteran died in December 1994, at the age of 77.  The 
immediate cause of death was cardiorespiratory arrest due to end 
stage cancer of the pancreas and diabetes mellitus.

2.  The Veteran had not established service connection for any 
disability at the time of his death.  

3.  There is no competent evidence, or competent medical opinion, 
that links the fatal disabilities to the Veteran's military 
service.  

4.  The Veteran's certified military service consisted of: 
beleaguered from January 1942 to May 1942; Missing in May 1942; 
Prisoner of War from May 1942 to January 1943; and Regular 
Philippine Army service from May 1945 to June 1946.  The 
Veteran's recognized active service did not include any service 
qualifying for VA nonservice-connected death pension benefits.

5.  The Veteran did not have a claim for service connection 
pending at the time of his death.

6.  A claim for accrued benefits was not received within one year 
after the Veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2009).

2.  There is no legal entitlement to nonservice-connected death 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 
(2009).

3.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of 
the Veteran's death (DIC benefits), section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant filed her claim in July 2007.  The RO denied her 
claims by a letter dated later August 2007.  The RO provided the 
appellant notice by a letter dated January 2009.  This 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, the relative duties 
of VA and the claimant to obtain evidence, as well as the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Subsequently, the appellant was provided additional notice in a 
letter dated February 2009, which substantially complied with the 
requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The claims were then readjudicated in a March 2009 
Statement of the Case.  

VA has obtained all evidence available.  VA has also afforded the 
appellant the opportunity to present written statements, and 
evidence.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  However, if the service-
connected disability affected a vital organ, consideration must 
be given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. § 
3.312(c)(3).

In deciding the claim for service connection for the cause of the 
veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, end stage 
cancer of the pancreas and diabetes mellitus, may be service-
connected.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§  3.303, 3.304, 3.305.  

Cancer and diabetes mellitus may be presumed to have been 
incurred during active military service if they are manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307, 3.309.  

If a Veteran is a former POW and was interned or detained for not 
less than 30 days, certain medical conditions shall be service 
connected if manifested to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
service, even though there is no record of such disease during 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary. 38 C.F.R. § 3.307(a)(5), 3.309(c).  

The appellant submitted a 1967 prescription form showing that the 
Veteran was prescribed Mylanta at that time.  She claims that 
this proves that he was diagnosed with peptic ulcer disease.  
While the Veteran was imprisoned for a period of more than thirty 
(30) days, there is no evidence showing that he was ever 
diagnosed with any of the disabilities enumerated at 38 C.F.R. 
§ 3.309 (c).  Even if he were diagnosed with any of these 
disabilities, which is not shown by the evidence of record, there 
is still no evidence linking his death to any of these 
presumptive medical disabilities.  

The death certificate shows that the Veteran died in December 
1994, at the age of 77.  The immediate cause of death was 
cardiorespiratory arrest due to end stage cancer of the pancreas 
and diabetes mellitus.

The appellant has merely submitted a copy of the Veteran's death 
certificate and asserted that she warrants benefits for 
Dependency and Indemnity Compensation (DIC), that is service 
connection for the cause of the Veteran's death.  Because of the 
nature of the Veteran's service, there are few service treatment 
records.  In May 1946, separation examination of the Veteran was 
conducted revealing essentially normal findings.  Separation 
examination did not reveal the presence of diabetes mellitus, 
pancreatic cancer, or any disability related to POW status.  The 
Veteran was not service-connected for any disability at the time 
of his death.  There is no evidence that the Veteran had any 
cancer or diabetes mellitus within the first year after 
separation from service.  There is no evidence linking the 
Veteran's fatal pancreatic cancer or diabetes mellitus to 
service.  

Simply put there is no evidence which in any way links the 
Veteran's cause of death to his service over sixty years earlier.  
The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death; there is 
no doubt to be resolved; and service connection is not warranted.  



III.  Death Pension

The Veteran's certified military service consisted of: 
beleaguered from January 1942 to May 1942; Missing in May 1942; 
Prisoner of War from May 1942 to January 1943; and Regular 
Philippine Army service from May 1945 to June 1946.  The 
Veteran's recognized active service did not include any service 
qualifying for VA nonservice-connected death pension benefits.

38 C.F.R. § 3.40 describes the benefits provided to veterans who 
served in the Philippine and Insular Forces during World War II.  
Service in the Commonwealth Army of the Philippines entitles a 
surviving spouse to eligibility for dependency and indemnity 
compensation and burial allowance.  Under certain circumstances, 
service as a guerrilla also is included.  See 38 C.F.R. § 
3.40(c), (d). Pension benefits are not provided for veterans with 
these forms of service.  Under 38 C.F.R. § 3.40, pension benefits 
are only provided to veterans who served as a Regular Philippine 
Scout.  See 38 C.F.R. § 3.40(a).

38 C.F.R. § 3.203, provides that, for the purpose of establishing 
entitlement to pension, compensation, dependency and indemnity 
compensation, or burial benefits, VA may accept evidence of 
service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued by 
the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department or if 
the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in the 
custodian's custody; and (2) the document contains needed 
information as to length, time, and character of service; and (3) 
in the opinion of VA, the document is genuine and the information 
contained in it is accurate.  However, where the appellant does 
not submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department. 

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  There is an apparent 
conflict between 38 C.F.R. § 3.41, which states that, for 
Philippine service, "the period of active service will be from 
the date certified by the Armed Forces" and 38 C.F.R. § 
3.203(a), which provides that a claimant may show service by 
submitting certain documents "without verification from the 
appropriate service department."  As discussed above, however, 
the Court has recently noted that VA may accept United States 
service department documents or seek certification of service, 
but once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), 
reconsideration of 21 Vet. App. 202 (2007) (citing Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

In the August 2007 letter, the RO notified the appellant that the 
Service Department had certified that the Veteran had recognized 
Philippine Commonwealth Army service.  She was further informed 
that this was not deemed active service for pension purposes.  
The appellant has not submitted any additional evidence to 
overcome this finding.

Based on the certification from the Service Department, the Board 
must find that the Veteran did not have the type of qualifying 
service that would confer upon the appellant basic eligibility 
for VA nonservice-connected death pension benefits.  Accordingly, 
the appellant's appeal must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (when the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

III. Accrued Benefits

Accrued benefits are defined as periodic monetary benefits 
authorized under law administered by VA, to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
An application for accrued benefits must be filed within 1 year 
after the date of death. 38 C.F.R. § 3.1000(c).

While the claim for accrued benefits is separate from the claim 
of service connection filed by the Veteran prior to his death, 
the accrued benefits claim is derivative of the Veteran's claim 
and the appellant takes the Veteran's claim as it stood on the 
date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998).  
The spouse may be paid benefits to which the Veteran was entitled 
based on evidence in the file at the time of his death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

Review of the record reveals that the Veteran never filed a claim 
for service connection for any disability.  However, a deceased 
Veteran's surviving spouse may carry on the Veteran's pending 
claims by submitting a claim for accrued benefits within one year 
of the Veteran's death. 38 U.S.C.A. § 5121.

The Veteran died in December 1994.  The appellant's claim for 
accrued benefits was received in July 2007.  Therefore, the 
appellant has no legal entitlement to accrued benefits with 
respect to any disability.  The claim must therefore be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) 





ORDER

Service connection for the cause of death is denied.

Entitlement to service-connected death pension benefits is 
denied.  

Entitlement to accrued benefits is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


